DETAILED ACTION
	This Office action is in response to Applicant’s reply filed August 15, 2022. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on August 15, 2020 was received and considered by the Examiner.
The references lined through had previously been cited by the Examiner and were therefore made of record.
Drawings
The drawings were received on August 15, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  DE 202014103622 U1 (All Ahead Composites).
Regarding Claim 1, All Ahead Composites discloses (Para. [0024]-[0031]; Figs. 1-3) a rim assembly for a bicycle wheel, the rim assembly comprising: a rim (01, 18) comprising: a radially inner portion (shown generally at the bottom of the rim of Figs. 1 and 3) disposed along an inner circumference of the rim; a first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3); a second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion; and a radially outer tire engaging portion (shown generally at 06 of Fig. 1 and the space below 18 of Fig. 3) disposed along an outer circumference of the rim and having a first tire retaining portion (rim horn 04, 20) and a second tire retaining portion (rim horn 03, 19) spaced apart from the first tire retaining portion, the first tire retaining portion extending from the first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) and the second tire retaining portion extending from the second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3), wherein the first tire retaining portion includes a first tire retaining wall (rim horn 04, 20), and the second tire retaining portion includes a second tire retaining wall (rim horn 03, 19) opposite the first tire retaining wall; a first tire retaining feature (deformation element 08, 22) attached to a first surface of the rim, the first surface being a surface of the first tire retaining wall (Para. [0025], [0030]); and a second tire retaining feature (deformation element 09, 21) attached to a second surface of the rim, the second surface being a surface of the second tire retaining wall and facing the first surface (Para. [0025], [0030]), the first tire retaining feature (08, 22) and the second tire retaining feature (09, 21) being protrusions that entirely face each other (it can be seen in Figs. 1-3 that the features 08, 22, 09, and 21 protrude out of their respective walls 04, 20, 03, and 19 and entirely face each other), wherein the first tire retaining feature (08, 22) and the second tire retaining feature (09, 21) are made of a first material (Para. [0018]), and the first tire retaining wall (04, 20) and the second tire retaining wall (03, 19) are made of a second material, the second material being different than the first material (Para. [0017]).
Regarding Claim 2, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0017]- [0018]) the first material has a different hardness than the second material (elastomer material has a different hardness than carbon fiber composite).
Regarding Claim 3, All Ahead Composites discloses the rim assembly of claims 1-2, as discussed above. All Ahead Composites further discloses (Para. [0017]-[0018]) the first material (rubber) is an epoxy adhesive, silicone, rubber, a gel, a filament, or a fiber, and wherein the second material (carbon fiber composite) is aluminum, titanium, or a fiber reinforced plastic.
Regarding Claim 5, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0024]-[0026]; Figs. 1-2) the first tire retaining feature (deformation element 08) is attached to the first surface (inside of rim horn 04) at a radially outer edge (shown generally at 12 at rim horn 04 of Fig. 1) of the first tire retaining wall (rim horn 04), and the second tire retaining feature (deformation element 09) is attached to the second surface (inside of rim horn 03) at a radially outer edge (shown generally at 12 at rim horn 03 of Fig. 1) of the second tire retaining wall (rim horn 03).
Regarding Claim 6, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0030]; Fig. 3) the first tire retaining feature (deformation element 22) is attached to the first surface (inside rim horn 20) at a position spaced apart from a radially outer edge (shown generally at 24 of Fig. 3) of the first tire retaining wall (rim horn 20), and the second tire retaining feature (deformation element 21) is attached to the second surface (inside rim horn 19) at a position spaced apart from a radially outer edge (shown generally at 23 of Fig. 3) of the second tire retaining wall (rim horn 19).
Regarding Claim 7, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) the first tire retaining wall (rim horn 20) includes a first attachment feature (recessed portion formed under bead 24), and the second tire retaining wall (rim horn 19) includes a second attachment feature (recessed portion formed under bead 23).
Regarding Claim 9, All Ahead Composites discloses the rim assembly of claims 1 and 7, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) the first attachment feature includes a first recessed portion (recessed portion formed under bead 24) of the rim (18), the first recessed portion including the first surface (inside rim horn 20), wherein the first surface (inside rim horn 20) is laterally outer relative to a third surface (laterally inner surface of bead 24) of the rim (it can be seen that inside rim horn 20 is laterally outer relative to the inner surface of bead 24), the third surface being another surface of the first tire retaining wall (rim horn 20), a depth of the first recessed portion being defined by a distance between the first surface and the third surface (it can be seen that the recessed portion is defined by the distance between the laterally inner surface of bead 24 and inside of rim horn 20), wherein the second attachment feature includes a second recessed portion (recessed portion formed under bead 23) of the rim, the second recessed portion including the second surface (inside rim horn 19), and wherein the second surface (inside rim horn 19) is laterally outer relative to a fourth surface (laterally inner surface of bead 23) of the rim (it can be seen that inside rim horn 19 is laterally outer relative to the inner surface of bead 23), the fourth surface being another surface of the second tire retaining wall (rim horn 19), a depth of the second recessed portion being defined by a distance between the second surface and the fourth surface (it can be seen that the recessed portion is defined by the distance between the laterally inner surface of bead 23 and inside of rim horn 19).
Regarding Claim 16, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) at least part of the first tire retaining wall (rim horn 20) and at least part of the second tire retaining wall (rim horn 19) are exposed wall surfaces, respectively (it can be seen that the rim horns 20 and 19 are exposed at the beads 24 and 23, respectively).
Regarding Claim 20, All Ahead Composites discloses (Para. [0024]-[0031]; Figs. 1-3) a rim (01, 18) comprising: a radially inner portion (shown generally at the bottom of the rim of Figs. 1 and 3) disposed along an inner circumference of the rim; a first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3); a second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion; and a radially outer tire engaging portion (shown generally at 06 of Fig. 1 and the space below 18 of Fig. 3) disposed along an outer circumference of the rim and having a first tire retaining portion (rim horn 04, 20) and a second tire retaining portion (rim horn 03, 19) spaced apart from the first tire retaining portion, the first tire retaining portion extending from the first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) and the second tire retaining portion extending from the second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3), wherein the first tire retaining portion includes a first tire retaining wall (rim horn 04, 20), and the second tire retaining portion includes a second tire retaining wall (rim horn 03, 19) opposite the first tire retaining wall; a first tire retaining feature (deformation element 08, 22) attached to a portion of a surface of the first tire retaining wall (Para. [0025], [0030]); and a second tire retaining feature (deformation element 09, 21) attached to a portion of a surface of the second tire retaining wall, the first tire retaining feature (08, 22) and the second tire retaining feature (09, 21) being protrusions that entirely face each other (it can be seen in Figs. 1-3 that the features 08, 22, 09, and 21 protrude out of their respective walls 04, 20, 03, and 19 and entirely face each other), and the surface of the second tire retaining wall facing the surface of the first tire retaining wall (Para. [0025], [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over All Ahead Composites in view of US Patent 5,820,709 (Matsuda).
Regarding Claim 4, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. 
All Ahead Composites does not disclose the first tire retaining feature and the second tire retaining feature are respectively attached to the first surface and the second surface with an adhesive.
However, Matsuda teaches (Col. 4 lines 56-65, Col. 5 line 35-Col. 6 line 14; Figs. 1-4) the first tire retaining feature (elastic member 39, 39a) and the second tire retaining feature (elastic member 39, 39a) are respectively attached to the first surface (40a of Fig. 4) and the second surface (not shown but 40a would have a corresponding configuration on the right side as shown in Fig. 1) with an adhesive.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire retaining portions disclosed by All Ahead Composites to use an adhesive, such as taught by Matsuda, as an alternative method of attaching the features to the rim that would allow replacement of the features after wear.
Regarding Claim 11, All Ahead Composites discloses the rim assembly of claims 1, 7, and 9, as discussed above.
All Ahead Composites does not disclose the first attachment feature includes a third recessed portion of the rim, the third recessed portion being laterally outer relative to the first surface, wherein the second attachment feature includes a fourth recessed portion of the rim, the fourth recessed portion being laterally outer relative to the second surface, and wherein the first tire retaining feature is also attached to the first tire retaining wall at the third recessed portion, and the second tire retaining feature is also attached to the second tire retaining wall at the fourth recessed portion.
However, Matsuda teaches the first attachment feature includes a third recessed portion (it can be seen in Fig. 8 that the left flange 37’ includes a recessed portion on the outer side where left side extension part 64 attaches) of the rim, the third recessed portion being laterally outer relative to the first surface (shown generally in the region between 63 and 40 of Fig. 8), wherein the second attachment feature includes a fourth recessed portion (it can be seen in Fig. 8 that the right flange 37’ includes a recessed portion on the outer side where right side extension part 64 attaches) of the rim, the fourth recessed portion being laterally outer relative to the second surface (it can be seen in Fig. 8 that the protector 63 is attached to the inner side of the flange 37’ on the right side corresponding to the region between 63 and 40 of the left side), and wherein the first tire retaining feature (left side of protector 63) is also attached to the first tire retaining wall at the third recessed portion (left side extension part 64 attaches to the outer side of flange 37’), and the second tire retaining feature (right side of protector 63) is also attached to the second tire retaining wall at the fourth recessed portion (right side extension part 64 attaches to the outer side of flange 37’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment features disclosed by All Ahead Composites to include a third and fourth recessed portion laterally outer relative to the first and second surfaces, such as taught by Matsuda, to further facilitate attachment of the tire retaining features to the rim.
Regarding Claim 14, All Ahead Composites discloses the rim assembly of claim 1, as discussed above.
All Ahead Composites does not disclose the first tire retaining feature is also attached to a radially outermost surface of the first tire retaining portion, and the second tire retaining feature is also attached to a radially outermost surface of the second tire retaining portion.
However, Matsuda teaches (Col. 3 line 63-Col. 4 line 65, Col. 5 line 35-Col. 6 line 14, Col. 7 line 23-Col. 8 line 2; Figs. 1-4, 7-8) the first tire retaining feature (elastic member 39, 39a, left side of protector 63) is also attached to a radially outermost surface of the first tire retaining portion (radially outermost surface of metal part 40, 40a), and the second tire retaining feature (elastic member 39, 39a, right side of protector 63) is also attached to a radially outermost surface of the second tire retaining portion (radially outermost surface of metal part 40, 40a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire retaining features disclosed by All Ahead Composites to also be attached to the radially outermost surface of the tire retaining portions, such as taught by Matsuda, in order to increase wear resistance of the rim where it contacts the tire.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over All Ahead Composites in view of US Patent 3,965,957 (Nakasaki).
Regarding Claim 8, All Ahead Composites discloses the rim assembly of claims 1 and 7, as discussed above.
All Ahead Composites does not disclose the first attachment feature includes a first groove that extends from the first surface into the first tire retaining wall and extends around the rim, the first groove being spaced apart from a radially outer edge of the first tire retaining wall, wherein the second attachment feature includes a second groove that extends from the second surface into the second tire retaining wall and extends around the rim, the second groove being spaced apart from a radially outer edge of the second retaining wall, and wherein the first tire retaining feature is disposed within the first groove, and the second tire retaining feature is disposed within the second groove.
However, Nakasaki teaches (Col. 4 line 41-Col. 5 line 42; Figs. 1, 5-6) a wheel rim (3) with a first attachment feature that includes a first groove (left recess 3d of Figs. 1 and 5-6) that extends from the first surface (surface contacting bead portion 9 of tire 1 on the left side of the rim 3 of Figs. 1 and 5-6) into the first tire retaining wall (left rim flange 3c of Figs. 1 and 5-6) and extends around the rim, the first groove (left recess 3d of Figs. 1 and 5-6) being spaced apart from a radially outer edge (shown generally at 3c of Fig. 5) of the first tire retaining wall (left rim flange 3c of Figs. 1 and 5-6), wherein the second attachment feature includes a second groove (right recess 3d of Figs. 1 and 5-6) that extends from the second surface (surface contacting bead portion 9 of tire 1 on the right side of the rim 3 of Figs. 1 and 5- 6) into the second tire retaining wall (right rim flange 3c of Figs. 1 and 5-6) and extends around the rim, the second groove (right recess 3d of Figs. 1 and 5-6) being spaced apart from a radially outer edge (shown generally at 3c of Fig. 6) of the second retaining wall (right rim flange 3c of Figs. 1 and 5-6), and wherein the first protruding tire retaining feature (left portion 4a of Figs. 1 and 5-6) is disposed within the first groove (left recess 3d of Figs. 1 and 5-6), and the second tire retaining feature (right portion 4a of Figs. 1 and 5-6) is disposed within the second groove (right recess 3d of Figs. 1 and 5-6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim assembly disclosed by All Ahead Composites to have a groove extending from first and second surfaces into the tire retaining walls, such as taught by Nakasaki, in order to facilitate the placement of the tire retaining features in the rim.
Regarding Claim 10, All Ahead Composites discloses the rim assembly of claims 1, 7, and 9, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) the first tire retaining feature (deformation element 22) extends away from the first surface (inside rim horn 20), and wherein the second tire retaining feature (deformation element 21) extends away from the second surface (inside rim horn 19).
All Ahead Composites does not disclose the first tire retaining feature extends beyond the third surface, and the second tire retaining feature extends beyond the fourth surface.
However, Nakasaki teaches (Col. 5 lines 25-42; Figs. 1, 5-6) the first tire retaining feature (left portion 4a of Figs. 1 and 5-6) extends away from the first surface (surface of left recess 3d of Figs. 1 and 5-6) and beyond the third surface (surface contacting bead portion 9 of tire 1 on the left side of the rim 3 of Figs. 1 and 5-6; depth of recess 3d may be smaller than the thickness of the portion 4a), and wherein the second tire retaining feature (right portion 4a of Figs. 1 and 5-6) extends away from the second surface and beyond the fourth surface (surface contacting bead portion 9 of tire 1 on the right side of the rim 3 of Figs. 1 and 5-6; depth of recess 3d may be smaller than the thickness of the portion 4a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim assembly disclosed by All Ahead Composites to have the tire retaining features extend beyond the third and fourth surfaces, such as taught by Nakasaki, in order to increase the wear resistance of the tire retaining features.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over All Ahead Composites in view of KR 101519736 B1 (Lee).
Regarding Claim 12, All Ahead Composites discloses the rim assembly of claims 1 and 7, as discussed above.
All Ahead Composites does not disclose the first attachment feature includes a plurality of first projections extending away from the first surface, and the second attachment feature includes a plurality of second projections extending away from the second surface; or the first attachment feature includes a plurality of first grooves extending from the first surface into the first tire retaining wall, and the second attachment feature includes a plurality of second grooves extending from the second surface into the second tire retaining wall.
However, Lee teaches (Para. [0016]- [0017]; Figs. 5-6) an attachment feature that includes a plurality of projections (protrusions 21) extending away from a surface (inner surface of rim flange) of a rim (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment features disclosed by All Ahead Composites to have a plurality of projections, such as taught by Lee, in order to prevent lateral movement of the tire retaining features.
Regarding Claim 13, All Ahead Composites and Lee teach the rim assembly of claims 1, 7, and 12, as discussed above.
All Ahead Composites does not disclose the first tire retaining feature is attached to the first surface at the plurality of first projections or the plurality of first grooves, and wherein the second tire retaining feature is attached to the second surface at the plurality of second projections or the plurality of second grooves.
However, Lee teaches (Para. [0016]- [0017]; Figs. 5-6) a tire retaining feature (heat dissipation sheet 11) is attached to plurality of projections (protrusions 21) on the surface (inner surface of rim flange) of a rim (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim assembly disclosed by All Ahead Composites to have the tire retaining features attached to a plurality of projections, such as taught by Lee, in order to prevent lateral movement of the tire retaining features.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over All Ahead Composites in view of US 20170087929 A1 (Walls-Bruck et al.).
Regarding Claim 15, All Ahead Composites discloses the rim assembly of claim 1, as discussed above.
All Ahead Composites does not disclose the first tire retaining feature and the second tire retaining feature are also made of a third material, the third material being different than the first material, the first material surrounding the third material.
However, Walls-Bruck et al. teaches (Para. [0039], [0093]-[0099], [0106]-[0107], [0148]-[0151]; Figs. 6-8) a rim with inserts (105, 107, 109) forming the bead seat and flange surrounded by an outer layer (1010). The outer layer may be formed of a different material than the inserts.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire retaining features disclosed by All Ahead Composites to be made up of a third material surrounding the first material, such as taught by Walls-Bruck et al., in order to reinforce the tire retaining portion of the rim.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over All Ahead Composites in view of US Patent 6,237,662 (Thomasberg).
Regarding Claim 17, All Ahead Composites discloses (Para. [0024]-[0031]; Figs. 1-3) a rim (01, 18) comprising: a radially inner portion (shown generally at the bottom of the rim of Figs. 1 and 3) disposed along an inner circumference of the rim; a first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3); a second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion; and a radially outer tire engaging portion (shown generally at 06 of Fig. 1 and the space below 18 of Fig. 3) disposed along an outer circumference of the rim and having a first tire retaining portion (rim horn 04, 20) and a second tire retaining portion (rim horn 03, 19) spaced apart from the first tire retaining portion, the first tire retaining portion extending from the first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) and the second tire retaining portion extending from the second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3), wherein the first tire retaining portion includes a first tire retaining wall (rim horn 04, 20), and the second tire retaining portion includes a second tire retaining wall (rim horn 03, 19) opposite the first tire retaining wall; a first tire retaining feature (deformation element 08, 22) attached to a portion of a surface of the first tire retaining wall (Para. [0025], [0030]); and a second tire retaining feature (deformation element 09, 21) attached to a portion of a surface of the second tire retaining wall, the first tire retaining feature (08, 22) and the second tire retaining feature (09, 21) being protrusions that entirely face each other (it can be seen in Figs. 1-3 that the features 08, 22, 09, and 21 protrude out of their respective walls 04, 20, 03, and 19 and entirely face each other), and the surface of the second tire retaining wall facing the surface of the first tire retaining wall (Para. [0025], [0030]).
All Ahead Composites does not explicitly disclose the rim as part of a wheel, a central hub configured for a rotational attachment to a bicycle, a plurality of spokes attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes.
However, Thomasberg teaches (col. 6 lines 37-67, col. 10 line 59-col. 11 line 8; Figs. 1-14) a wheel (2) for a bicycle (1), the wheel comprising: a central hub (located at the center of the wheel 2 of Fig. 1) configured for rotational attachment to the bicycle; a plurality of spokes (shown connecting hub to rim 5 of Fig. 1, spokes 361 of Fig. 12) attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes (it can be seen in Fig. 1 that there are a plurality of spokes) and connected to a rim (5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the rim disclosed by All Ahead Composites to a hub with spokes, such as taught by Thomasberg, in order to form a wheel for a bicycle.
Regarding Claim 18, All Ahead Composites and Thomasberg teach the wheel of claim 17, as discussed above. All Ahead Composites further discloses (Para. [0017]- [0018]) the first material has a lower hardness than the second material (elastomer material has lower hardness than carbon fiber composite).
Regarding Claim 19, All Ahead Composites and Thomasberg teach the wheel of claim 17, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) the first attachment feature includes a first recessed portion (recessed portion formed under bead 24) of the rim (18), the first recessed portion including the first surface (inside rim horn 20), wherein the first surface (inside rim horn 20) is laterally outer relative to a third surface (laterally inner surface of bead 24) of the rim (it can be seen that inside rim horn 20 is laterally outer relative to the inner surface of bead 24), the third surface being another surface of the first tire retaining wall (rim horn 20), a depth of the first recessed portion being defined by a distance between the first surface and the third surface (it can be seen that the recessed portion is defined by the distance between the laterally inner surface of bead 24 and inside of rim horn 20), wherein the second attachment feature includes a second recessed portion (recessed portion formed under bead 23) of the rim, the second recessed portion including the second surface (inside rim horn 19), and wherein the second surface (inside rim horn 19) is laterally outer relative to a fourth surface (laterally inner surface of bead 23) of the rim (it can be seen that inside rim horn 19 is laterally outer relative to the inner surface of bead 23), the fourth surface being another surface of the second tire retaining wall (rim horn 19), a depth of the second recessed portion being defined by a distance between the second surface and the fourth surface (it can be seen that the recessed portion is defined by the distance between the laterally inner surface of bead 23 and inside of rim horn 19).
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Applicant argues that the deformation elements of All Ahead Composites are not protrusions that entirely face each other. However, the elements (08, 09, 21, 22) protrude axially inward from the walls (03, 04, 19, 20), and elements (08, 22) entirely face elements (09, 21).
Applicant’s arguments with respect to the rejection of claim(s) 1, 17, and 20 over Matsuda have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617